DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 are confusing since claim 1 sets forth a blade for cutting (last 3 lines of claim 1).  If the pipe is already cut, then how could the sharp blade of claim 1 be used for crimping? It appears that the piston assembly is configured for interchanging 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “up to 20,000psi”, and the claim also recites “8,000-12,000psi” and “10,000psi” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the expression (pounds per square inch) is unnecessary since one skilled in the art knows the meaning of the term “PSI”.
Claim 3 recites the limitation "the cylinder wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
second hydraulic fluid supply”.  There is insufficient antecedent basis for this limitation in the claim. It appears that the express means “the pressurized hydraulic fluid supply”.  Furthermore, the expression (or approximately 750 pounds of force) is unnecessary since one skilled in the art knows how to convert between the units. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR10-2007-0007867).
Regarding claim 1, Kim teaches an assembly to cut a hollow piling 100, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to cut through up to the circumference of a piling 100; 

at least one piston assembly (42, 82) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; and 
a blade (44, 84) attached at a radially distal end of the piston assembly, 
whereby as the blade extends through the cylinder wall, a cutting force is applied to an encountered piling wall.
See Figs. 2 and 4.
Regarding claim 7, the shaded area of the piston defines a stop.
Regarding claim 9, the vertical base of the triangle defines steps.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (2014/0112722).
Regarding claim 1, Kim teaches an assembly to cut a hollow piling 32, comprising: 
a pressurized hydraulic fluid supply (62, 64) configured to supply enough force to cut through up to the circumference (at 101) of a piling 32; 
a housing 46 having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 
at least one piston assembly (77, 79, 81)) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; and 

whereby as the blade extends through the cylinder wall, a cutting force is applied to an encountered piling wall.
See Figs. 1 and 2.
Regarding claim 8, the blade (77, 79, 81) has a round shape.  See para. [0036].
Regarding claim 9, the blade (77, 79, 81) having an upper step 86 and a lower step 86 is best seen in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867).
Regarding claims 2 and 4, Kim teaches the invention substantially as claimed except for the fluid supply in a range between 5,000-20,000psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim in a range between 8,000-20,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.
Regarding claim 5, Kim teaches the invention substantially as claimed except for the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the housing is 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Kim teaches the invention substantially as claimed except for the stroke of the piston up to 4.5 inches. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the stroke of the piston in Kim up to 4.5 inches for cutting pipes with different diameters.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Perkins et al. (3,992,777), hereinafter Perkin.
Regarding claim 3, Kim teaches the invention substantially as claimed except for the detail of the housing and the piston in which the piston having a fixed sealing ring on the cylindrical wall and at least one sealing ring on the piston, and a second hydraulic supply positioned between the fixed sealing ring and the piston sealing ring.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide piston sealing rings and a fixed piston sealing ring, and a second hydraulic supply as taught by Perkin to the piston and the housing in Kim for facilitating reciprocating movement of the piston between a cutting position and a retracted position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hydraulic cutting tools of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724